 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Micol Petty,                                       No. CV-18-00567-PHX-DWL
10                  Plaintiff,                          ORDER
11   v.
12   Circle K Stores Incorporated,
13                  Defendant.
14
15                                       INTRODUCTION
16          Plaintiff Micol Petty is a former employee of Defendant Circle K Stores Inc.
17   (“Circle K”). On September 8, 2015, Petty’s second-level supervisor, Bill Allsworth, made
18   aggressive sexual overtures toward her while they were inside a walk-in cooler in a Circle
19   K store. Petty rebuffed the overtures and reported the incident to a different supervisor
20   soon after it was over. Circle K responded by immediately conducting an internal
21   investigation and then firing Allsworth. Petty kept working for Circle K for nine months
22   after Allsworth’s termination, then resigned. In this lawsuit, Petty asserts a Title VII claim
23   for sex discrimination, as well as various state-law claims.
24          Now pending before the Court is Circle K’s motion for partial summary judgment.
25   For the following reasons, that motion will be granted in part and denied in part.
26          …
27          …
28          …
 1                                         BACKGROUND
 2   I.     Factual Background
 3          Unless otherwise indicated, the following facts are not in dispute:
 4          A.     Petty’s Hiring And Company Policies
 5          Petty began working for Circle K in February 2015. (Doc. 88-2 at 69.) In May
 6   2015, she was promoted to store assistant. (Id. at 21, 71.) In that role, her responsibilities
 7   included working the cash register, balancing the store’s books, taking deposits to the bank,
 8   and auditing the store’s inventory. (Doc. 89-2 at 19, 22.) Petty’s immediate supervisor
 9   was Kim Wyant, the store manager. (Doc. 88-2 at 17, Doc. 88-3 at 8.) Wyant reported to
10   Allsworth, the market manager, who stopped by Petty’s store multiple times each week.
11   (Doc. 88-2 at 75; Doc. 89-2 at 36.)
12          At all relevant times, Circle K had policies in place that prohibited sexual
13   harassment and discrimination. (Doc. 88-2 at 9-11.) The company also had procedures in
14   place for responding to and investigating complaints of sexual harassment, and the
15   consequences for violating the policies included termination. (Id.)
16          B.     The September 8, 2015 Incident
17          In the days before the incident in the cooler, Petty and Allsworth exchanged a series
18   of text messages. (Doc. 88-3 at 86.) Petty sent Allsworth three photographs of herself in
19   a Circle K uniform for use in a company newsletter. (Id.) Allsworth responded, “That first
20   one is sweet, very flirty. Hope that doesn’t offend you,” to which Petty responded, “No it
21   does not :) haha but thank you.. blush blush.” (Id.) Allsworth later texted Petty, “Feel free
22   to send me another one without the uniform,” and Petty later responded, upon further
23   urging, with additional photographs of herself wearing a tank top. (Id.) Additionally,
24   Allsworth asked Petty, “This is probably way inappropriate…do you date older guys,” and
25   Petty responded, “No your [sic] totally fine (: no worries, & yes I do.” (Id.)
26          On September 8, 2015, at around 3:00 pm, Allsworth visited Petty’s store. (Doc.
27   88-2 at 23; Doc. 88-3 at 8.) At Allsworth’s direction, the two of them entered the store’s
28   walk-in cooler. (Id.)


                                                 -2-
 1          Petty contends—and her account of the incident is all that matters for summary
 2   judgment purposes, even though it is disputed by Allsworth—that as soon as the door
 3   closed, Allsworth told her, “I would love to see you bent over my knees.” (Doc. 88-2 at
 4   26.) He professed his love for her, told her she didn’t know how long he’d been watching
 5   her, and said he would “trade [his] wife for [her] any day.” (Id. at 26-27). He tried to kiss
 6   her, and when she tried to leave, he closed the door, pushed her in the chest, grabbed her
 7   by the arm and waist, and prevented her from leaving. (Doc. 88-2 at 26-27; Doc. 88-3 at
 8   58.) Petty yelled for help and kept telling him she wanted to leave. Eventually, the cashier
 9   on duty buzzed to indicate she needed help at the register, at which point Allsworth allowed
10   Petty to exit. (Doc. 88-2 at 27-28.) The entire encounter lasted “[n]o more than five
11   minutes.” (Id. at 26.)
12          C.     Circle K’s Response To The September 8, 2015 Incident
13          The immediate aftermath of this incident is not in dispute. Shortly after Allsworth
14   left the store, Petty, in tears, called Wyant to report the incident. (Doc. 88-2 at 28.) Wyant
15   called Joel Konicke, another market manager, who called Allsworth’s supervisor, Kristin
16   Krusemark. (Doc. 88-2 at 77-78; Doc. 88-3 at 31.) Later that day, Krusemark told
17   Allsworth not to have any contact with store employees. (Doc. 88-3 at 14-15.)
18          Allsworth had texted Petty that afternoon after leaving the store, stating “I think
19   your [sic] a beautiful woman I would like to get to know personally and intimately. I think
20   professionally you’re a very good [Store Assistant], with potential to become a manager
21   within a year or so…. but that has nothing to do with the former.” (Id. at 64.) Allsworth
22   followed up by saying, “I do not see you as a piece of ‘ass’ to use and push aside.” (Id. at
23   65.) This was the last contact between Allsworth and Petty. (Id. at 16.)
24          On September 9, 2015, Circle K placed Allsworth on unpaid administrative leave
25   pending investigation of the allegations. (Doc. 88-3 at 17-18.) Allsworth was told not to
26   have any contact with Circle K employees. (Id. at 18.)
27          On or around September 16, 2015, Circle K terminated Allsworth. (Doc. 88-3 at
28   18, 94.)


                                                 -3-
 1           On September 17, 2015, Petty filed a charge with the Equal Employment
 2   Opportunity Commission (“EEOC”). (Doc. 89-4 at 2-4.)
 3           On September 18, 2015, Baldev Bhogal, a Circle K human resources manager,
 4   informed Petty via letter that Circle K’s investigation had concluded. (Doc. 88-3 at 92.)
 5   The letter stated in pertinent part “[t]hough we [Circle K] would not confirm all of your
 6   allegations, it does appear that inappropriate behavior and violations of company policy
 7   took place.” (Id.) The letter further stated that, “[a]lthough privacy considerations limited
 8   our ability to share confidential information with you about other employees, I can tell you
 9   that appropriate action has been taken to ensure that such conduct does not repeat itself.”
10   (Id.)
11           D.    Alleged Retaliation By Circle K
12           Petty contends that, in the months following the incident and her filing of the EEOC
13   charge, Circle K retaliated against her. Specifically, Petty contends she was put on the
14   graveyard shift, saw her hours reduced, and was removed from consideration for
15   promotion. (Doc. 89 at 93-94, 147.) Wyant, however, testified during her deposition that
16   Petty asked for the graveyard shift and asked to postpone entry into the manager-in-training
17   program. (Doc. 92-1 at 3-4.)
18           On June 8, 2016, Petty informed Wyant (via a Facebook message) that she would
19   not be coming back to work. (Doc. 88-3 at 96.)
20           E.    Petty’s Post-Circle K Employment
21           Following her departure from Circle K, Petty did not work or apply for another job
22   for six to eight months.1 (Doc. 89-2 at 113.) Petty testified that she was not mentally ready
23   to work because of the incident in the cooler and that this incident caused problems with
24   her marriage. (Id.)
25   1
            Petty’s response to Circle K’s motion states that “evidence is properly before the
26   Court that Plaintiff sought employment, working part-time cleaning houses.” However,
     Petty’s response fails to identify where the Court might go about locating such evidence.
27   See Fed. R. Civ. P. 56(c)(3) (“The court need consider only the cited materials . . . .”); S.
     Gensler, 2 Federal Rules of Civil Procedure, Rules and Commentary, Rule 56, at 160
28   (2018) (“The court has no duty to search the record to identify the facts that might . . .
     defeat summary judgment.”).


                                                 -4-
 1          On November 19, 2016, Petty was hired at Wal-Mart. (Doc. 88-3 at 105.) On
 2   December 18, 2016, Petty was terminated by Wal-Mart for job abandonment. (Id.)
 3          On April 14, 2017, Petty was hired by U-Haul. (Doc. 88-3 at 109.) On June 2,
 4   2017, Petty was terminated for failing to show up. (Id. at 110.)
 5          On November 22, 2017, the EEOC issued Petty a Right to Sue letter. (Doc. 1 at 4.)
 6   II.    Procedural Background
 7          On February 20, 2018, Petty initiated this lawsuit by filing a complaint against
 8   Circle K, Allsworth, and Alimentation Couche-Tard, d/b/a Couche-Tard Brands and
 9   Financing, LLC. (Doc. 1.)2 The complaint asserts three causes of action: (1) a Title VII
10   claim for sexual harassment (id. ¶¶ 20-41); (2) a state-law claim for negligence (id. ¶¶ 42-
11   47); and (3) a state-law claim for “intentional and/or negligent infliction of emotional
12   distress” (id. ¶¶ 48-51).
13          On June 21, 2018, Allsworth filed a motion to dismiss. (Doc. 23.)
14          On June 22, 2018, Circle K answered Petty’s complaint. (Doc. 24.) The same day,
15   Circle K filed a motion to dismiss Couche-Tard Brands and Financing, LLC. (Doc. 25.)
16          On July 31, 2018, Petty filed a notice dismissing Alimentation Couche-Tard. (Doc.
17   37.)
18          On August 1, 2018, the Court dismissed Alimentation Couche-Tard. (Doc. 39.)
19   The next day, the Court dismissed Allsworth. (Doc. 40.) And the day after that, the Court
20   dismissed Couche-Tard Brands and Financing, LLC. (Doc. 41.)
21          On October 31, 2018, the case was reassigned from the originally-assigned judge to
22   the undersigned judge. (Doc. 61.)
23          On June 3, 2019, Circle K filed a motion for partial summary judgment. (Doc. 88.)
24          On July 3, 2019, Petty filed a response to Circle K’s motion. (Doc. 89.)
25          On July 25, 2019, Circle K filed a reply. (Doc. 92.)
26          On January 28, 2020, the Court issued a tentative order. (Doc. 94.)
27   2
          The Court later ordered the Clerk to amend the docket to reflect that Alimentation
28   Couche-Tard and Couche-Tard Brands and Financing, LLC are different defendants. (Doc.
     39.)


                                                -5-
 1          On February 6, 2020, the Court issued an order authorizing the parties to file
 2   supplemental briefs addressing whether Petty may assert a claim for front or back pay if
 3   she failed to exhaust her constructive discharge claim. (Doc. 98.)
 4          On February 20, 2020, the parties filed their supplemental briefs. (Docs. 99, 100.)
 5          On March 11, 2020, the Court heard oral argument.
 6                                           DISCUSSION
 7   I.     Legal Standard
 8          A party moving for summary judgment “bears the initial responsibility of informing
 9   the district court of the basis for its motion, and identifying those portions of ‘the pleadings,
10   depositions, answers to interrogatories, and admissions on file, together with the affidavits,
11   if any,’ which it believes demonstrate the absence of a genuine issue of material fact.”
12   Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). “In order to carry its burden of
13   production, the moving party must either produce evidence negating an essential element
14   of the nonmoving party's claim or defense or show that the nonmoving party does not have
15   enough evidence of an essential element to carry its ultimate burden of persuasion at trial.”
16   Nissan Fire & Marine Ins. Co. v. Fritz Cos., 210 F.3d 1099, 1102 (9th Cir. 2000). “If . . .
17   [the] moving party carries its burden of production, the nonmoving party must produce
18   evidence to support its claim or defense.” Id. at 1103.
19          “Summary judgment is appropriate when ‘there is no genuine dispute as to any
20   material fact and the movant is entitled to judgment as a matter of law.’” Rookaird v. BNSF
21   Ry. Co., 908 F.3d 451, 459 (9th Cir. 2018) (quoting Fed. R. Civ. P. 56(a)). “A genuine
22   dispute of material fact exists if ‘there is sufficient evidence favoring the nonmoving party
23   for a jury to return a verdict for that party.’” United States v. JP Morgan Chase Bank
24   Account No. Ending 8215 in Name of Ladislao V. Samaniego, VL: $ 446,377.36, 835 F.3d
25   1159, 1162 (9th Cir. 2016) (quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249-
26   50 (1986)).    The court “must view the evidence in the light most favorable to the
27   nonmoving party and draw all reasonable inference in the nonmoving party's favor.”
28   Rookaird, 908 F.3d at 459. Summary judgment is also appropriate against a party who


                                                   -6-
 1   “fails to make a showing sufficient to establish the existence of an element essential to that
 2   party’s case, and on which that party will bear the burden of proof at trial.” Celotex, 477
 3   U.S. at 322.
 4   II.      Scope of the Pending Motion
 5            Circle K has filed a motion for partial summary judgment. Specifically, Circle K is
 6   seeking summary judgment on (1) Count One, the Title VII claim premised on allegations
 7   of a hostile work environment, quid pro quo harassment, and retaliation (but Circle K is
 8   only seeking summary judgment on the “retaliation claim to the extent it arises from
 9   [Petty’s] resignation”), (2) the portion of Count Three asserting a claim for intentional
10   infliction of emotional distress (“IIED”), and (3) any claim for front and/or back pay arising
11   from the Title VII claim. (Docs. 88, 92.) Thus, Circle K is not seeking summary judgment
12   on (1) the retaliation claim underlying Count One, to the extent it is based on actions taken
13   by Circle K before Petty’s departure, (2) Count Two, the negligence claim, and (3) the
14   portion of Count Three asserting a claim for negligent infliction of emotional distress.
15   III.     Title VII Claim
16            Although Count One is not a model of clarity, it seems to be asserting a Title VII
17   claim for sex discrimination premised on three different theories: (1) hostile work
18   environment, (2) quid pro quo harassment, and (3) retaliation. Each theory is addressed
19   below.
20            A.    Hostile Work Environment
21            “Title VII of the Civil Rights Act of 1964 makes it ‘an unlawful employment
22   practice for an employer . . . to discriminate against any individual with respect to his
23   compensation, terms, conditions, or privileges of employment, because of such
24   individual’s race, color, religion, sex, or national origin.’” Meritor Sav. Bank, FSB v.
25   Vinson, 477 U.S. 57, 63 (1986) (quoting 42 U.S.C. § 2000e-2(a)(1)). One recognized form
26   of sex discrimination under Title VII is a claim based on “the creation of a hostile work
27   environment that ‘is sufficiently severe or pervasive to alter the conditions of the victim’s
28   employment.’” Fuller v. Idaho Dep’t of Corr., 865 F.3d 1154, 1161 (9th Cir. 2017)


                                                 -7-
 1   (quoting Harris v. Forklift Sys., Inc., 510 U.S. 17, 21 (1993)). “A hostile work environment
 2   occurs when an employee 1) was subjected to verbal or physical conduct of a sexual nature,
 3   2) this conduct was unwelcome, and 3) this conduct was sufficiently severe or pervasive to
 4   alter the conditions of the victim’s employment and create an abusive working
 5   environment.” Fuller, 865 F.3d at 1161 (internal quotation omitted).
 6          Circle K moves for summary judgment on Petty’s hostile work environment claim
 7   for three reasons: (1) the sexual conduct to which Petty was subjected was not
 8   “unwelcome,” (2) the conduct was not “severe or pervasive,” and (3) Circle K is entitled
 9   to immunity under the Ellerth/Faragher doctrine.
10                 1.     “Unwelcome”
11          To determine whether conduct was unwelcome, courts consider whether the
12   plaintiff “by her conduct indicated that the alleged sexual advances were unwelcome.”
13   Meritor Sav. Bank, 477 U.S. at 68. However, “[s]ome recipients of sexual advances
14   doubtless have difficulty coming up with a tactful way to refuse them without damaging
15   their ability to get along at work, so unwelcomeness may in some cases be unclear.”
16   E.E.O.C. v. Prospect Airport Servs., Inc., 621 F.3d 991, 998 (9th Cir. 2010). Put another
17   way, “[a] plaintiff may appear to participate in sexual conduct without necessarily
18   welcoming that conduct.” Chesier v. On Q Fin. Inc., 382 F. Supp. 3d 918, 924 (D. Ariz.
19   2019). Thus, “the question whether particular conduct was indeed unwelcome presents
20   difficult problems of proof and turns largely on credibility determinations committed to the
21   trier of fact.” Meritor Sav. Bank, 477 U.S. at 68.
22          Circle K contends in passing that Petty welcomed the advances of Allsworth, noting
23   that the “flirtatious text exchanges” and “suggestive photographs” in the days preceding
24   the encounter “undermine her claim that the alleged conduct was unwelcome.” (Doc. 88
25   at 8.) However, when viewing the evidence in the light most favorable to Petty, the incident
26   in the walk-in cooler was certainly unwelcome: Petty made her lack of interest clear from
27   the outset, tried to escape, was reduced to tears afterward, and promptly reported
28   Allsworth’s behavior. There is, to put it mildly, a triable issue of fact as to whether


                                                -8-
 1   Allsworth’s conduct was unwelcome.
 2                 2.     “Severe or Pervasive”
 3          “[N]ot all workplace conduct that may be described as ‘harassment’ affects a ‘term,
 4   condition, or privilege’ of employment within the meaning of Title VII.” Meritor Sav.
 5   Bank, 477 U.S. at 67. “For sexual harassment to be actionable, it must be sufficiently severe
 6   or pervasive ‘to alter the conditions of [the victim’s] employment and create an abusive
 7   working environment.’” Id. (citation omitted) (emphasis added).
 8          “A working environment is abusive if ‘hostile conduct pollutes the victim’s
 9   workplace, making it more difficult for her to do her job, to take pride in her work, and to
10   desire to stay on in her position.’” Davis v. Team Elec. Co., 520 F.3d 1080, 1095 (9th Cir.
11   2008) (citation omitted). “[W]hether an environment is ‘hostile’ or ‘abusive’ can be
12   determined only by looking at all the circumstances,” which “may include the frequency
13   of the discriminatory conduct; its severity; whether it is physically threatening or
14   humiliating, or a mere offensive utterance; and whether it unreasonably interferes with an
15   employee’s work performance.” Harris, 510 U.S. 17 at 23. Additionally, “a sexually
16   objectionable environment must be both objectively and subjectively offensive, one that a
17   reasonable person would find hostile or abusive, and one that the victim in fact did perceive
18   to be so.” Arizona ex rel. Horne v. Geo Grp., Inc., 816 F.3d 1189, 1206 (9th Cir. 2016)
19   (citation omitted). “The required level of severity or seriousness ‘varies inversely with the
20   pervasiveness or frequency of the conduct.’” Nichols v. Azteca Rest. Enterprises, Inc., 256
21   F.3d 864, 872 (9th Cir. 2001) (citation omitted). “‘[S]imple teasing,’ offhand comments,
22   and isolated incidents (unless extremely serious) will not amount to discriminatory changes
23   in the ‘terms and conditions of employment.’” Faragher v. City of Boca Raton, 524 U.S.
24   775, 788 (1998) (citation omitted).
25          Here, as an initial matter, Petty cannot prevail under the “pervasive” prong of the
26   “severe or pervasive” test. Although the text-message exchange between Petty and
27   Allsworth in the days leading up to the encounter in the walk-in cooler provides helpful
28   context for understanding that incident, Petty conceded during her deposition that “[a]side


                                                 -9-
 1   from the incident on September 8, 2015,” there weren’t “any other times that [she] felt
 2   harassed by Mr. Allsworth.” (Doc. 88-2 at 34.) Thus, the hostile work environment claim
 3   in this case is premised on a single incident—the encounter in the walk-in cooler. A claim
 4   for “pervasive” harassment must be based on more than a single incident. Cf. Brooks v.
 5   City of San Mateo, 229 F.3d 917, 924 (9th Cir. 2000) (rejecting plaintiff’s argument that
 6   “each of [her co-worker’s] improper touchings constituted a separate incident”).3
 7          Petty therefore must demonstrate that the harassment she endured was “severe.”
 8   This requirement was addressed in Brooks, a case that “consider[ed] the legal implications
 9   of a single, rather unsavory, episode of workplace sexual harassment.” 229 F.3d at 921.
10   The plaintiff in Brooks was a telephone dispatcher. Id. One evening, a co-worker
11   approached the plaintiff in an empty room, “placed his hand on her stomach and
12   commented on its softness and sexiness.” Id. When the plaintiff tried to push him away,
13   the coworker then cornered her and “forced his hand underneath and sweater and bra to
14   fondle her bare breast.” Id. When the plaintiff again tried to stop the harassment, the co-
15   worker propositioned her and “approached [her] as if he would fondle her breasts again.”
16   Id. The plaintiff then escaped and immediately reported the incident to management, which
17   took steps to fire the co-worker following an investigation. Id. at 921-22.
18          Although the Ninth Circuit deemed the co-worker’s conduct “highly reprehensible”
19   and found he had “clearly harassed Brooks as she tried to do her job,” it affirmed the district
20   court’s grant of summary judgment in the employer’s favor because the harassment didn’t
21   satisfy the “sufficiently severe or pervasive” requirement. Id. at 927. In reaching this
22   conclusion, the court declined to resolve “whether a single instance of sexual harassment
23   can ever be sufficient to establish a hostile work environment” but noted that, “[i]f a single
24   incident can ever suffice . . . the incident must be extremely severe.” Id. at 925-26
25   (emphasis added).4 The court concluded the harassment endured by Brooks didn’t meet
26   3
            The Court further notes that Petty’s response brief doesn’t address (let alone
27   dispute) Circle K’s contention that “Petty’s hostile work environment claim is based solely
     on her September 8, 2015 encounter with Mr. Ellsworth in the walk-in cooler that lasted
28   approximately five minutes.” (Doc. 88 at 7.)
     4
            The Brooks court also cited, with approval, an out-of-circuit case in which “a single

                                                 - 10 -
 1   this “extremely severe” standard because she “did not allege that she sought or required
 2   hospitalization; indeed, she did not suffer any physical injuries at all.” Id. at 926.
 3          This case is, in nearly all respects, similar to Brooks. Like Brooks, it involves a
 4   single incident, spanning no more than a few minutes, in which an employee was subjected
 5   to unwelcome sexual advances by a fellow employee. Like Brooks, the conduct was
 6   largely verbal, although there was some touching. Like Brooks, the touching didn’t take
 7   the form of slapping, beating, choking, or rape and didn’t result in any physical injury or
 8   hospitalization. And like Brooks, the victim quickly reported the incident after it was over,
 9   the employer then conducted an investigation, and the harassing employee was fired.5
10          The one potentially significant difference between this case and Brooks is that the
11   harasser here was Petty’s supervisor, whereas the harasser in Brooks was a co-worker. In
12   Brooks, the Ninth Circuit observed in a footnote that “a sexual assault by a supervisor, even
13   on a single occasion, may well be sufficiently severe.” Id. at 927 n.9 (emphasis added).
14   Thus, it is necessary to address whether Allsworth’s role as Petty’s supervisor is enough,
15   under Ninth Circuit law, to distinguish this case from Brooks.
16          The answer is no. Although the Brooks court didn’t provide definitive guidance
17   concerning how to address one-off episodes of sexual harassment committed by
18   incident was held to be sufficient” because the plaintiff had been slapped, beaten, hit in the
     head with a radio, choked with a phone cord, raped, and held captive overnight. Id. at 926
19   (citing Al-Dabbagh v. Greenpeace, Inc., 873 F. Supp. 1105 (N.D. Ill. 1994)).
     5
20           During oral argument, Petty argued for the first time that, because Allsworth
     engaged in the spoliation of evidence (i.e., deleting some of the text messages he sent her),
21   the Court should infer that the missing text messages involved particularly offensive
     statements and rely on this inference to deny summary judgment. This argument is
22   unavailing. First, Petty failed to raise a spoliation claim in her response to Circle K’s
     summary judgment motion, so any such claim is (at least for summary judgment purposes)
23   forfeited. Second, sanctions based on the spoliation of electronically stored information
     (“ESI”), such as text messages, are available only if, inter alia, the missing ESI “cannot be
24   restored or replaced through additional discovery.” See Fed. R. Civ. P. 37(e). Here, Petty
     was the person who received the text messages in question, so she had access to the
25   messages—and could have testified about their content—regardless of whether Allsworth
     deleted them from his phone. Snider v. Danfoss, LLC, 2017 WL 2973464, *7 (N.D. Ill.
26   2017) (denying request for spoliation sanctions under Rule 37(e), based on the defendant’s
     deletion of emails it sent to the plaintiff, because “Plaintiff is obviously a party to the suit
27   and has first-hand knowledge of the substance of emails she sent or received. She is a party
     who was deposed. She could have been asked about her emails at the deposition, and if
28   the case goes to trial, she can testify as to any emails at that time, assuming the testimony
     is admissible.”).


                                                  - 11 -
 1   supervisors, the court did cite, with approval, the Seventh Circuit’s decision in Saxton v.
 2   Am. Tel. & Tel. Co., 10 F.3d 526 (7th Cir. 1993).6 Saxton was an engineer who worked
 3   for AT&T. On one occasion, her supervisor unexpectedly “placed his hand on Saxton’s
 4   leg above the knee several times and once rubbed his hand along her upper thigh.” Id. at
 5   528. Although Saxton removed his hand and told him to stop, he later pulled her into a
 6   doorway and kissed her for a few seconds, prompting her to again push him away. Id.
 7   Three weeks later, during a work-related lunch, the supervisor “suddenly ‘lurched’ at her
 8   from behind some bushes,” but she rebuffed the advance. Id. During the ensuring hostile
 9   work environment lawsuit, the district court granted AT&T’s motion for summary
10   judgment and the Seventh Circuit affirmed, holding that “[a]lthough [the supervisor’s]
11   conduct was undoubtedly inappropriate, it was not so severe or pervasive as to create an
12   objectively hostile work environment.” Id. at 534.
13          The facts of this case resemble the facts of Saxton—Petty was subjected to some
14   brief, unwanted touching by her supervisor, who also tried to kiss her. Thus, to the extent
15   Saxton serves as a proxy for Ninth Circuit law (and Brooks suggests it does), Circle K is
16   entitled to summary judgment on Petty’s hostile work environment claim. See also Quinn
17   v. Green Tree Credit Corp., 159 F.3d 759, 767-68 (2d Cir. 1998), abrogated on other
18   grounds by Nat’l R.R. Pass. Corp. v. Morgan, 536 U.S. 101 (2002) (affirming grant of
19   summary judgment to employer, even though the plaintiff’s supervisor “deliberately
20   touched [the plaintiff’s] breasts with some papers that he was holding in his hand,” because
21   such evidence was not “sufficient to support a finding that she was subjected to abuse of
22   sufficient severity or pervasiveness”); Burnett v. Tyco Corp., 203 F.3d 980, 984-85 (6th
23   Cir. 2000) (affirming grant of summary judgment to employer, even though “there was
24   physical contact” by the supervisor during the underlying incident, because the “single
25   battery” was not “sufficiently severe to create a hostile work environment”).7
26   6
           Brooks, 229 F.3d at 927 (citing Saxton for the proposition that there is “insufficient
27   harassment to constitute a hostile work environment where plaintiff was rubbed and kissed
     on one occasion, and resisted an attempted groping on another”).
28   7
           Cf. Vance v. Ball St. Univ., 570 U.S. 421, 424 (2013) (acknowledging that “an
     employer’s liability for [sexual] harassment may depend on the status of the harasser” and

                                                - 12 -
 1          The Court wishes to emphasize that this conclusion “in no way condones
 2   [Allsworth’s] actions.” Brooks, 229 F.3d at 927. “Quite the opposite: The conduct of
 3   which [Petty] complains was highly reprehensible.” Id. Nevertheless, as was the case in
 4   Brooks, “‘not all workplace conduct that may be described as harassment affects a term,
 5   condition, or privilege of employment within the meaning of Title VII.’” Id. (citation
 6   omitted).
 7                 3.     Ellerth/Faragher
 8          Although, for the reasons stated above, Circle K is entitled to summary judgment
 9   on Petty’s hostile work environment claim, the Court will briefly address Circle K’s final
10   argument concerning this claim: that it is entitled to immunity under the Ellerth/Faragher
11   defense. (Doc. 88 at 10-12.)
12          As background, the general rule is that “[a]n employer is subject to vicarious
13   liability to a victimized employee for an actionable hostile environment created by a
14   supervisor with immediate (or successively higher) authority over the employee.”
15   Faragher, 524 U.S. at 807. However, “[w]hen no tangible employment action is taken, a
16   defending employer may raise an affirmative defense to liability or damages, subject to
17   proof by a preponderance of the evidence.” Id. To sustain this affirmative defense, which
18   is known as the Ellerth/Faragher defense, the employer must show “‘(a) that the employer
19   exercised reasonable care to prevent and correct promptly any sexually harassing behavior,
20   and (b) that the plaintiff employee unreasonably failed to take advantage of any preventive
21   or corrective opportunities provided by the employer or to avoid harm otherwise.’” Craig
22   v. M & O Agencies, Inc., 496 F.3d 1047, 1055 (9th Cir. 2007) (quoting Faragher, 524 U.S.
23   at 807).
24          Here, the Court need not resolve the applicability of the Ellerth/Faragher defense
25   because Petty was not subjected to a hostile work environment. Cohen-Breen v. Gray
26   Television Group, Inc., 661 F. Supp. 2d 1158, 1167 n.3 (D. Nev. 2009) (“[B]ecause
27
28   that “different rules apply” when the harasser is a supervisor, but declining to hold that “the
     employer is strictly liable” for every act of harassment committed by a supervisor).


                                                 - 13 -
 1   Plaintiff has failed to present genuine issues of material fact with regard to her hostile work
 2   environment claim, Defendant need not rely on the [Ellerth/Faragher] affirmative
 3   defense.”). With that said, the Court will note that the law is unsettled concerning whether
 4   that defense is even applicable in a case (such as this case) involving a single incident of
 5   harassment where the employer and employee both responded appropriately.
 6          For an employer to satisfy the first prong of the Ellerth/Faragher defense, it must
 7   establish “both preventive and remedial measures.” Hardage v. CBS Broad., Inc., 427 F.3d
 8   1177, 1185 (9th Cir. 2005). See also Grissom v. Freeport-McMoran Morenci Inc., 2010
 9   WL 3489099, *6 (D. Ariz. 2010) (explaining that this standard requires both the adoption
10   of an anti-harassment policy disseminated to employees and “adequate corrective
11   measures”). Here, Circle K has done so: (1) it provided proof of a policy adopted and
12   disseminated to employees and (2) Allsworth was almost immediately told to refrain from
13   contacting Petty, was suspended without pay the day after the incident, and was terminated
14   shortly thereafter. (Doc. 88-2 at 9-11, 60-61; Doc. 88-3 at 14-15, 17-18, 64, 94.)
15          As for the second prong, Circle K’s position is that “prior to September 8, 2015,
16   Ms. Petty did not report any harassment to her supervisor or any other Circle K employee.”
17   (Doc. 88 at 11.) However, by Petty’s own admission, the only time she felt harassed by
18   Allsworth was in the walk-in cooler. (Doc. 88-2 at 34.) In other words, before September
19   8, 2015, there wasn’t any harassment for Petty to report.            Moreover, Petty didn’t
20   unreasonably fail to take advantage of corrective measures—she reported the harassment
21   immediately after Allsworth left the store. (Id. at 28.) On the other hand, there’s not much
22   Circle K could have done differently after it received Petty’s report—its response to the
23   incident was swift and it had no reason to suspect Allsworth was engaging in sexual
24   harassment before it received Petty’s complaint. (Doc. 88-3 at 49-50.)
25          In McCurdy v. Arkansas State Police, 375 F.3d 762 (8th Cir. 2004), the Eighth
26   Circuit observed that “the promise of an affirmative defense in single incident cases not
27   involving a tangible employment action [is] illusory—the pragmatic result would be to
28   hold [employers] strictly liable for all single incidents of supervisor harassment, while


                                                 - 14 -
 1   allowing other employers an affirmative defense for multiple and ongoing incidents of
 2   supervisor harassment.” Id. at 772. Thus, the Eighth Circuit held that employer-defendants
 3   in such cases are entitled to a “modified Ellerth/Faragher affirmative defense, despite the
 4   . . . inability to prove the second element.” Id. Other courts, however, have declined to
 5   follow the Eighth Circuit’s approach. Chapman v. Carmike Cinemas, 307 F. App’x 164,
 6   170 (10th Cir. 2009) (declining to modify the affirmative defense and “continu[ing] to
 7   require that the employer prove the employee did not promptly report the single-incident
 8   offense before the employer may avail itself of the Ellerth/Faragher defense”).
 9          Unfortunately, the parties’ moving papers fail to provide any guidance concerning
10   how the Ninth Circuit would address this issue. Circle K does not cite McCurdy in its
11   motion or reply and has not argued the Ninth Circuit follows the same “modified” approach
12   in single-incident cases.8 Petty, meanwhile, doesn’t bother to cite any cases in her response
13   to the summary judgment motion—her 17-page brief simply recites and summarizes
14   various facts. Given this backdrop, and in light of Circle K’s entitlement to summary
15   judgment on the hostile work environment claim on other grounds, the Court will decline
16   to resolve whether Circle K is entitled to summary judgment under Ellerth/Faragher.
17   Resolution of that issue is better left for a future case.
18          B.      Quid Pro Quo
19          The Title VII claim in Count One can be read as encompassing an allegation of quid
20   pro quo harassment. (Doc. 1 ¶ 22.) Circle K’s initial motion did not address this theory,
21   but Petty stated in her response that Allsworth’s behavior was “classic quid pro quo sexual
22   harassment.” (Doc. 89 at 9, italics in original.) Thus, in its reply, Circle K argued that
23   Petty cannot prevail on a quid pro quo theory. (Doc. 92 at 3.)
24          This sequence creates an initial procedural hurdle. As a general rule, “where new
25   evidence is presented in a reply to a motion for summary judgment, the district court should
26   not consider the new evidence without giving the non-movant an opportunity to respond.”
27   Provenz v. Miller, 102 F.3d 1478, 1483 (9th Cir. 1996) (alteration omitted). “The rule
28   8
            According to Westlaw, McCurdy has never been cited by the Ninth Circuit.


                                                  - 15 -
 1   exists to guard against unfairness and surprise.” Sunburst Minerals, LLC v. Emerald
 2   Copper Corp., 300 F. Supp. 3d 1056, 1060 (D. Ariz. 2018). However, where arguments
 3   in a reply are in response to arguments set forth in an opposition brief, the “arguments are
 4   not new; they are rebuttal arguments, which are permitted in a reply brief.” Beckhum v.
 5   Hirsch, 2010 WL 582095, *8 (D. Ariz. 2010). Thus, the Court can and will consider the
 6   quid pro quo arguments raised by Circle K.
 7          To prove sexual harassment under a quid pro quo theory, the plaintiff must show
 8   that the supervisor “explicitly or implicitly condition[ed] a job, a job benefit, or the absence
 9   of a job detriment, upon an employee’s acceptance of sexual conduct.” Craig, 496 F.3d at
10   1054 (internal quotation omitted).      Quid pro quo liability for a supervisor’s actions
11   “attaches only if a quid pro quo threat is implemented by some form of sufficiently concrete
12   employment action. An unfulfilled, or inchoate, quid pro quo threat by a supervisor is not
13   enough; something more is required.” Holly D. v. California Inst. of Tech., 339 F.3d 1158,
14   1170 (9th Cir. 2003). “When the request for sexual favors and the conditioning of benefits
15   is implicit, rather than explicit, a plaintiff must show that the supervisor’s words or conduct
16   would communicate to a reasonable woman in the employee’s position that sexual favors
17   were requested and that such participation is a condition of employment.” De La Torre v.
18   Merck Enterprises, Inc., 540 F. Supp. 2d 1066, 1079 (D. Ariz. 2008).
19          Here, the evidence proffered by Petty, even when viewed in the light most favorable
20   to her, fails to establish a question of material fact sufficient to survive summary judgment.
21   As an initial matter, Petty improperly points to her deposition testimony as proof that
22   Allsworth offered a quid pro quo—she states that “Allsworth informed Plaintiff that he did
23   not ‘consider her to be a piece of ass’ and that Plaintiff had potential to become a manager
24   within a year or so ‘if she would just listen to him [and comply with his demands].” (Doc.
25   89 at 9.) The problem with this argument is that it mischaracterizes what Petty actually
26   said during her deposition. Petty’s account of the encounter in the walk-in cooler appears
27   at pages 47-51 of her deposition transcript. (Doc. 88-2 at 24-28.) At no point does Petty
28   claim that Allsworth threatened to interfere with her promotion unless she agreed to his


                                                  - 16 -
 1   sexual demands. To the contrary, the transcript reveals that Petty claimed that Allsworth
 2   “kept begging [her] . . . to listen to him and . . . ,” at which point Petty trailed off. (Doc.
 3   88-2 at 27.) In response, Circle K’s counsel immediately asked: “Do you remember
 4   anything else he said?” (Id.) Petty responded: “No. No, I don’t.” (Id.) Petty cannot avoid
 5   summary judgment by inserting, in brackets, made-up words that don’t actually appear in,
 6   and contradict, her deposition testimony.
 7          Nevertheless, even assuming that a reasonable juror could construe the text
 8   Allsworth sent to Petty immediately after the incident in the walk-in cooler (which stated
 9   that Allsworth’s romantic interest in Petty “ha[d] nothing to do with” her job prospects and
10   promotion potential, see Doc. 88-3 at 64) as a veiled quid pro quo offer, it was nothing
11   more than an inchoate threat—he was terminated shortly after Petty reported his actions
12   and Petty does not allege that he ever caused her to suffer a concrete employment action,
13   as is required to establish a viable quid pro quo claim. Holly D., 339 F.3d at 1170 (“An
14   unfulfilled, or inchoate, quid pro quo threat by a supervisor is not enough; something more
15   is required.”).
16          For these reasons, Circle K is entitled to summary judgment on Count One to the
17   extent it is premised on a quid pro quo theory.
18          C.         Retaliation
19          Circle K argues that it “is entitled to summary judgment on Ms. Petty’s retaliation
20   claim to the extent it arises from her resignation” because (1) she failed to exhaust her
21   administrative remedies pertaining to any claim of constructive discharge and (2) she was
22   not, on the merits, constructively discharged. (Doc. 88 at 2, 12-14.) Because the Court
23   agrees with Circle K’s first argument, there is no need to reach the second argument.9
24
     9
             That said, Circle K’s arguments concerning the second issue are strong. The Ninth
25   Circuit “set[s] the bar high for a claim of constructive discharge because federal
     antidiscrimination policies are better served when the employee and employer attack
26   discrimination within their existing employment relationship, rather than when the
     employee walks away and then later litigates whether his employment situation was
27   intolerable.” Poland v. Chertoff, 494 F.3d 1174, 1184 (9th Cir. 2007). Here, the fact that
     Petty continued working for nine months after the alleged retaliatory actions took place
28   undermines her suggestion that the resulting conditions were extreme. Id. at 1185 (holding
     that a plaintiff who continued working for eight months was not, “[a]s a matter of law, . . .

                                                 - 17 -
 1          “Under Title VII, a plaintiff must exhaust her administrative remedies by filing a
 2   timely charge with the EEOC . . . , thereby affording the agency an opportunity to
 3   investigate the charge.” B.K.B. v. Maui Police Dept., 276 F.3d 1091, 1099 (9th Cir. 2002).
 4   In any subsequent lawsuit, the plaintiff may pursue “all allegations of discrimination that
 5   either fell within the scope of the EEOC’s actual investigation or an EEOC investigation
 6   which can reasonably be expected to grow out of the charge of discrimination.’” Id. at
 7   1100 (citation, emphasis, and internal quotation marks omitted). In other words, “[t]he
 8   jurisdictional scope of a Title VII claimant’s court action depends upon the scope of both
 9   the EEOC charge and the EEOC investigation.” Sosa v. Hiraoka, 920 F.2d 1451, 1456
10   (9th Cir. 1990).
11          Here, Circle K focuses on the official EEOC charge form that Petty signed on
12   September 17, 2015 (Doc. 89-4), arguing that because the document only alleges
13   discrimination (the box next to “retaliation” isn’t checked) and because Petty never
14   amended the document to add allegations pertaining to retaliation and/or constructive
15   discharge, it follows that Petty can’t show exhaustion. (Doc. 88 at 12 [“Ms. Petty did not
16   check the box for retaliation in the section of the charge form titled ‘Discrimination Based
17   On’ . . . [and never] amend[ed] her existing charge of discrimination after resigning from
18   Circle K.”].)
19          Insofar as the charge document itself goes, Circle K is correct. When determining
20   whether a plaintiff’s claims are reasonably related to the allegations in the EEOC charge,
21   courts “consider such factors as the alleged basis of the discrimination, dates of
22   discriminatory acts specified within the charge, perpetrators of discrimination named in the
23   charge, and any locations at which discrimination is alleged to have occurred.” Vasquez v.
24   Cty. of Los Angeles, 349 F.3d 634, 644 (9th Cir. 2003). Here, only one of those factors
25   (“any locations at which discrimination is alleged to have occurred”) could support a
26   finding that Petty’s constructive discharge claim is “reasonably related” to her EEOC
27   charge. All of the other factors cut decisively in the other direction: (1) the “alleged basis
28
     someone who finds his working conditions so intolerable that he felt compelled to resign”).


                                                 - 18 -
 1   of the discrimination” is different because Petty’s EEOC charge focuses only Allsworth’s
 2   conduct in the walk-in cooler on September 8, 2015 and a Circle K human resource
 3   manager’s perceived indifference to the incident during a meeting with Petty on September
 4   9, 2015—it doesn’t allege any retaliation by Circle K and doesn’t allege that Petty was
 5   subsequently discharged; (2) the “dates of discriminatory acts specified within the charge”
 6   don’t support a reasonable-relation finding because the EEOC charge only mentions events
 7   that occurred on September 8-9, 2015, nine months before the constructive discharge
 8   allegedly occurred; and (3) the only “perpetrator[] of discrimination named in the charge,”
 9   Allsworth, obviously wasn’t involved in any decision to constructively discharge Petty
10   because he was fired by Circle K nine months before that decision took place.
11          The exhaustion analysis, however, doesn’t stop with the EEOC charge form. The
12   Court also must assess whether the current charges fall within the “scope of the EEOC’s
13   actual investigation” or an “investigation which can reasonably be expected to grow out of
14   the charge.” B.K.B., 276 F.3d at 1100. Here, Petty filled out an intake form when she
15   initially met with the EEOC on September 17, 2015. (Doc. 89-6.) In the portion of the
16   form requiring Petty to specify “the reason (basis) for your claim of employment
17   discrimination,” Petty checked the boxes next to the words “Sex” and “Retaliation.” (Doc.
18   89-6 at 3.) Additionally, the EEOC investigator’s notes from the intake interview on
19   September 17, 2015 include a stand-alone section entitled “Retaliation,” which includes
20   the following narrative: “[Petty] stated she is now being placed on the graveyard shift.
21   [Petty] stated HR is constantly calling asking her if she has spoken to the police or anyone
22   about the incident. [Petty] believes they are trying to push her to quit. . . .” (Doc. 89-5 at
23   3.) The record is silent as to why the EEOC didn’t include these allegations in the official
24   charge form that Petty later signed.
25          There is no evidence the EEOC actually pursued any retaliation-related allegations
26   when investigating Petty’s charge. Nevertheless, even assuming that the scope of the
27   EEOC’s investigation reasonably could have extended (or actually did extend) beyond
28   Allsworth’s conduct during the incident in the walk-in cooler to encompass the acts of post-


                                                 - 19 -
 1   incident retaliation Petty mentioned during her intake interview, it doesn’t follow that the
 2   investigation also reasonably could have been expected to encompass Petty’s current claim
 3   for constructive discharge. In Green v. Brennan, 136 S. Ct. 1769 (2016), the Supreme
 4   Court held that when an employee wishes to pursue a Title VII-based claim for constructive
 5   discharge, the time to present that claim to the EEOC “begins running only after the
 6   employee resigns.” Id. at 1774 (emphasis added). This is so, the Court held, because “in
 7   the context of a constructive-discharge claim, a resignation is part of the ‘complete and
 8   present cause of action’ necessary before a limitations period ordinarily begins to run.” Id.
 9   at 1776 (citation omitted). Thus, “such a claim accrues only after an employee resigns.”
10   Id. See also id. at 1780 (“[An employee’s] resignation . . . is not merely an inevitable
11   consequence of the discrimination he suffered; it is an essential part of his constructive-
12   discharge claim. That is, [an employee] could sue for constructive discharge until he
13   actually resigned.”).
14          In light of these principles, it was incumbent upon Petty (who was represented by
15   counsel during the EEOC investigation) to amend her formal EEOC charge after she
16   stopped working for Circle K in June 2016 or, at a minimum, to inform the EEOC of her
17   new allegation that she had been constructively discharged. Her failure to do so means she
18   cannot assert a constructive discharge claim in this case. To hold otherwise would
19   “actively negate Title VII’s remedial structure.” Green, 136 S. Ct. at 1178.
20          A similar situation arose in Villa v. Arizona, 2019 WL 1858138 (D. Ariz. 2019).
21   There, the plaintiff filed a charge of discrimination with the EEOC in March 2015 “alleging
22   that he had been discriminated and retaliated against because of his sex and national
23   origin.” Id. at *4. More than two years later, in September 2017, the plaintiff resigned.
24   Id. at *5. During the ensuing Title VII lawsuit, the plaintiff sought to assert a constructive
25   discharge claim but the court rejected it on exhaustion grounds, holding:
26          Plaintiff’s constructive discharge claim [is] beyond the scope of his EEOC
            charge, which only contained retaliation allegations and harassment
27
            allegations regarding the terms and conditions of his employment. Plaintiff’s
28          EEOC charge is directed solely at conduct which took place while he was
            still working, and an investigation into this conduct would not have

                                                 - 20 -
 1          encompassed his subsequent claim that he was constructively discharged. . .
 2          . [T]he allegations in Plaintiff’s EEOC charge in no way express that
            Plaintiff believed his working conditions were so difficult that he felt
 3          compelled to resign.
 4   Id. at *9 (internal citation omitted). The same logic applies here. Thus, Circle K is entitled
 5   to summary judgment on Petty’s retaliation-based Title VII claim to the extent that claim
 6   is premised on a constructive discharge theory. See also Hellman v. Weisberg, 2007 WL
 7   505308, *2 (D. Ariz. 2007) (plaintiff failed to exhaust her administrative remedies as to
 8   her constructive discharge claim because her EEOC charge only claimed retaliation for
 9   engaging in protected activity and she did not resign until eight months after filing the
10   charge).
11   IV.    IIED Claim
12          Count Three of the complaint asserts state-law claims for “intentional and/or
13   negligent infliction of emotional distress.” (Doc. 1 ¶ 49.) Although the complaint
14   identifies Allsworth as the only person who engaged in extreme and outrageous conduct,
15   it alleges that Circle K may be held liable “vicariously” for Allsworth’s conduct. (Id.)
16          In its motion, Circle K doesn’t address whether, under Arizona law, an employer
17   may be held vicariously liable for the tort of IIED. (Doc. 88 at 14.) Instead, Circle K
18   argues that its conduct—responding immediately to Petty’s complaint, conducting an
19   investigation, and then firing Allsworth—was “hardly ‘atrocious’ or ‘utterly intolerable’
20   behavior” and thus cannot support IIED liability. (Id.)
21          The Court agrees with Circle K that the company itself did nothing that approaches
22   conduct that could be characterized as extreme or outrageous. Thus, had Petty’s IIED
23   claim rested on that legal theory, Circle K would be entitled to summary judgment.
24   However, the complaint makes clear that Petty is traveling under an entirely different
25   theory, vicarious liability, and Circle K doesn’t address the viability of that theory in its
26   moving papers. Accordingly, Circle K’s motion for summary judgment as to the IIED
27   claim is denied.10
28
     10
            The Court further notes that some Arizona cases seem to suggest an employer may

                                                 - 21 -
 1   V.     Front and Back Pay
 2          Circle K argues that Petty is not entitled to front or back pay on her Title VII claim
 3   because she “did not seek employment for several months after her voluntary resignation
 4   from Circle K,” quit or abandoned the two jobs (at Walmart and U-Haul) she eventually
 5   obtained, and thus failed to comply with the rule that “Title VII imposes upon plaintiffs
 6   seeking back [and front] pay a duty to mitigate damages by seeking alternative employment
 7   with reasonable diligence.” (Doc. 88 at 15-16, quotations omitted). In her response, Petty
 8   barely addresses this argument—her sole response is that “Plaintiff sought employment,
 9   working part-time cleaning houses. [Also], Plaintiff did testify that she was under extreme
10   distress, and had difficulty managing her household with her emotional issues and impact
11   on her husband and children. Such are fact issues for the jury.” (Doc. 89 at 16.) In its
12   reply, Circle K contends that Petty’s house-cleaning claim is a “conclusory allegation[]”
13   that is “unsupported” by “any evidence in the record.” (Doc. 92 at 12.)
14          It is true that “plaintiffs seeking back pay” under Title VII have “a duty to mitigate
15   damages by seeking alternative employment with ‘reasonable diligence.’ The same
16   requirement has been used to constrain awards of front pay.” Caudle v. Bristow Optical
17   Co., Inc., 224 F.3d 1014, 1020 (9th Cir. 2000) (citations omitted). However, this mitigation
18   requirement is not, contrary to Circle K’s argument, a threshold requirement that a plaintiff
19   must satisfy in every case before being allowed to seek a front or back pay award—instead,
20   it is merely a basis for reducing such an award. See, e.g., Cassino v. Reichhold Chemicals,
21   Inc., 817 F.2d 1338, 1347 (9th Cir. 1987) (“It is clear that front pay awards, like backpay
22   awards, must be reduced by the amount plaintiff could earn using reasonable mitigation
23   efforts.”). See also id. at 1345 (“Any wages the plaintiff actually earned after termination,
24   plus the amount the plaintiff would have earned if he had made reasonable efforts, must be
25   subtracted from a backpay award.”). Circle K has not identified any case from the Ninth
26
     be held vicariously liable for IIED when a supervisory employee engages in sexual
27   harassment. State, Dep’t of Admin. v. Schallock, 941 P.2d 1275, 1281-87 (Ariz. 1997)
     (reversing the Court of Appeals’ determination that a supervisor’s intentional infliction of
28   emotional distress—caused by the sexual harassment of a subordinate—could not be within
     the course and scope of employment as a matter of law).


                                                - 22 -
 1   Circuit in which a court issued an across-the-board grant of summary judgment on a claim
 2   for front or back pay based on the plaintiff’s failure to mitigate.
 3          Nevertheless, Circle K is entitled to summary judgment on these claims for a
 4   different reason. In general, “[a]n employee who quits cannot secure backpay unless his
 5   employer constructively discharged him.” Satterwhite v. Smith, 744 F.2d 1380, 1381 n.1
 6   (9th Cir. 1984). See also Sanchez v. City of Santa Ana, 915 F.2d 424, 431 (9th Cir. 1990)
 7   (“An employee who resigns, as Sanchez did, cannot secure backpay unless his employer
 8   constructively discharged him.”).11 Similarly, “[t]o receive front pay, a Title VII plaintiff
 9   must show that her employer’s violations of Title VII caused her loss of employment.”
10   Gotthardt v. Nat’l R.R. Passenger Corp., 191 F.3d 1148, 1155 (9th Cir. 1999). Here, the
11   Court has already determined that Petty cannot assert a Title VII claim premised on a
12   constructive-discharge theory because she failed to exhaust that claim with the EEOC.
13   Given this conclusion, Petty cannot recover front or back pay. See also Kelly v. Matanuska
14   Elec. Ass’n, Inc., 2010 WL 11566475, *2 (D. Alaska 2010) (“[B]ecause plaintiff has not
15   asserted a constructive discharge claim, plaintiff is precluded, as a matter of law, from
16   seeking back pay in connection with his hostile work environment claims.”).
17          In a supplemental brief filed before oral argument, Petty argued that, in Passantino
18   v. Johnson & Johnson Consumer Prods., Inc., 212 F.3d 493 (9th Cir. 2000), the Ninth
19   Circuit “rejected the argument that lost wages cannot be recovered without a finding of
20   constructive discharge.” (Doc. 100 at 6.)12 This argument lacks merit. In Passantino,
21   11
            The Ninth Circuit has recognized certain exceptions to this rule, including that a
22   Title VII plaintiff may recover back pay, even in the absence of a constructive discharge,
     in refusal-to-hire cases. Thorne v. City of El Segundo, 802 F.2d 1131, 1134 (9th Cir. 1986)
23   (identifying Satterwhite as one of the “precedents that prohibit an employee, who has been
     denied discriminatorily an opportunity for promotion, from collecting backpay for periods
24   beyond that employee’s voluntary resignation, unless the employee demonstrates that she
     was constructively discharged by the employer” but stating that because “[t]he
25   discriminatory refusal to offer Thorne a position as a member of the police force constituted
     a refusal to hire . . . the doctrine of constructive discharge is inapplicable”).
26   12
            Under Rule 56(f)(2), the court may grant summary judgment “on grounds not raised
     by a party” after “giving notice and a reasonable time to respond.” Here, the Court issued
27   a tentative order concluding that Petty had failed to exhaust her constructive discharge
     claim (Doc. 94) and then authorized the parties to file supplemental briefs, before oral
28   argument, addressing whether Petty would be precluded from seeking front or back pay in
     light of this determination (Doc. 98). In her supplemental brief, Petty cited a superseded

                                                 - 23 -
 1   “[t]he district court allocated all of the compensatory damages, front pay, and backpay to
 2   Passantino’s state law clam, while allocating the punitive damages to her Title VII claim.”
 3   212 F.3d at 509. Because “the damage awards involving backpay, front pay, and emotional
 4   damages were allocated to the state law claim,” the Passantino court “analyze[d] those
 5   awards under Washington law.” Id. at 510. Thus, Passantino does not address the
 6   availability of front and back pay under Title VII, much less demonstrate that Petty may
 7   recover front and back pay pursuant to her Title VII claim in this case even though she is
 8   barred (due to lack of exhaustion) from asserting a Title VII constructive discharge claim.13
 9          Accordingly, IT IS ORDERED that:
10          (1)    Circle K’s motion for partial summary judgment (Doc. 88) is granted in part
11   and denied in part.
12          Dated this 13th day of March, 2020.
13
14
15
16
17
18
19
20
21
22
23
24   version of Passantino (Doc. 100 at 4), but the Court construes that citation as a reference
     to the version addressed above.
25   13
             Petty has asserted two state-law claims in addition to her Title VII claim, and
26   Passantino suggests that at least some states (e.g., the state of Washington) allow
     employees to recover front and back pay, as a matter of state law, even in the absence of a
27   constructive discharge. Nevertheless, during oral argument, Circle K stated that Petty
     would not be able to recover front and back pay via her state-law claims in this case because
28   Arizona law does not permit such recovery. Because this issue has not yet been briefed by
     the parties, the Court takes no position on it.


                                                - 24 -
